Case 5:18-cv-02207-PLA Document 36 Filed 06/10/20 Page 1 of 2 Page ID #:730



 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9   MARTHA ROSA LEYVA,                      )   Case No.: 5:18-cv-02207-PLA
                                             )
10                Plaintiff,                 )   ORDER AWARDING EQUAL
                                             )   ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
13                                           )
                  Defendant                  )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,783.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21   DATE: June 10, 2020
22                             ___________________________________
                               THE HONORABLE PAUL L. ABRAMS
23                             UNITED STATES MAGISTRATE JUDGE
24
25
26

                                             -1-
Case 5:18-cv-02207-PLA Document 36 Filed 06/10/20 Page 2 of 2 Page ID #:731



 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Monica Perales
     _________________________
 4   Monica Perales
     Attorney for plaintiff Martha Rosa Leyva
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                           -2-
